Citation Nr: 1139528	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from April 1962 to April 1965, and from August 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied the Veteran's claim of entitlement to service connection for PTSD.

In May 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this proceeding has been associated with the claims folder.

The Board has previously considered this appeal.  In October 2010, the Board denied the Veteran's claim.  The appellant subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In April 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board's decision.  In May 2011, the Court granted the parties' Joint Motion, vacated the October 2010 Board decision, and remanded the case back to the Board for compliance with the directives specified in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he suffers from PTSD as a result of active duty service in the Republic of Vietnam.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

Although the Veteran initially claimed that his alleged stressors occurred in October 1967, when he was assigned to support the Marines serving at Khe Sanh and they were pinned down at that location by the enemy for 77 days, in the Joint Motion, the parties agreed that it is generally accepted that the situation involving the Marines under siege at Khe Sanh actually occurred from January 1968 to April 1968.  Moreover, they have agreed that, according to the Veteran's service personnel records, he arrived in Vietnam in January 1968.  The main crux of the appellant's argument, however, is that VA failed in its duty to assist him in substantiating his claim under 38 U.S.C.A. § 5103A (West 2002).

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This includes the duty to assist the claimant in obtaining evidence.  It also includes a heightened duty to assist in obtaining records in the possession of a Federal agency, including service records. 

In its May 2011 Order, the Court concluded that the Secretary did not fulfill its duty to assist the Veteran because it did not adequately attempt to corroborate his claimed stressors by failing to provide such information to the U.S. Army and Joint Services Records Research Center ("JSRRC") coordinator.  In this respect, the Board has considered the holding in Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  As such, the Board finds that an attempt to obtain these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should sent the Veteran a VCAA notice letter informing him that it will be making another attempt to verify his presence in Vietnam at Khe Sanh in order to assist him in substantiating his claim of entitlement to service connection for acquired psychiatric disorder, to include PTSD.  The Veteran should specifically be advised that he is free to submit any additional evidence that he wishes to be considered as part of his claim.  A reasonable amount of time should be provided to allow the Veteran to submit any such evidence.

2.  The RO/AMC should submit a request to the JSRCC, the National Personnel Records Center ("NPRC"), and any other appropriate entity/location, to attempt to ascertain whether the appellant may have been present in or around Khe Sanh upon his arrival in Vietnam between January 1968 and April 1968, which would assist in verifying his claimed stressors of fear of hostile military activity.  This would also include a search of unit morning reports.  All material produced by the requested search, as well as the document(s) generated to request the search, should be incorporated into the record.  

If, after reasonable attempts, the RO/AMC is unable to secure these records, it must issue a formal finding to (a) notify the Veteran of the identify of the specific records it was unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim, including informing the Veteran either that such records do not exist, or that any further attempts to obtain such records would be futile; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3.  Thereafter, the RO should review any evidence submitted by the Veteran, as well as any records received from the aforementioned search to determine whether there is any objective evidence to show that the Veteran was actually present at Khe Sahn between January and April 1968.  If so, the RO/AMC should take whatever other appropriate development of the claim is deemed necessary, to include a VA examination, if warranted.

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

